Citation Nr: 0126551	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  98-19 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

Entitlement to an increased evaluation for bilateral hearing 
loss, rated as 20 percent disabling, effective prior to June 
10, 1999, and as 40 percent disabling, effective as of June 
10, 1999.

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), rated as 10 percent disabling.

Entitlement to an increased evaluation for right ankle 
sprain, rated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel
INTRODUCTION

The veteran had active service from July 1968 to May 1970 and 
from July 1974 to September 1977.

This appeal comes to the Board of Veterans' Appeals (Board) 
from November 1997 and later RO rating decisions that 
increased the evaluation for bilateral hearing loss from 20 
to 40 percent, effective from June 10, 1999; denied an 
increased evaluation for PTSD (rated 10 percent); and denied 
an increased evaluation for right ankle sprain (rated 
10 percent).  The issue of entitlement to an increased 
evaluation for PTSD will be addressed in the remand section 
of this decision.

In an August 2001 decision, the Board denied the veteran's 
motion for advancement of his case on the Board's docket 
because of lack of good cause.


FINDINGS OF FACT

1.  On VA audiological evaluation in August 1992 the veteran 
had pure tone thresholds of 20, 75, 95, and 105 decibels or 
an average of 74 decibels at 1,000, 2,000, 3,000, and 4,000 
hertz in the right ear with a 72 percent speech recognition 
ability; these equate to auditory level VI under table VI, 
effective prior to June 10, 1999; the pure tone thresholds in 
the left ear were 20, 85, 90, and 105 decibels or an average 
of 75 decibels at the same frequencies with a speech 
recognition ability of 76 percent these equate to auditory 
level V under table VI, effective prior to June 10, 1999.

2.  On audiological evaluation for VA in January 2000 the 
veteran had pure tone thresholds of 20, 70, 90, and 110 
decibels or an average of 72.5 decibels at 1,000, 2,000, 
3,000, and 4,000 hertz in the right ear; these equate to 
auditory level VI under table VIA, effective as of June 10, 
1999; the pure tone thresholds in the left ear were 20, 80, 
85, and 100 decibels or an average of 71 decibels at the same 
frequencies; these equate to auditory level VI under that 
table; the auditory levels of VI elevated to auditory levels 
of VII as required under applicable regulations, effective as 
of June 10, 1999.

3.  The right ankle disability is manifested primarily by 
complaints of pain, minimal tenderness on dorsiflexion, and 
tenderness on plantar flexion at 30 degrees that are the 
equivalent of no more than moderate limitation of motion; 
marked limitation of motion or other symptoms that produce 
more than moderate functional impairment are not demonstrated 
or more nearly approximated.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
bilateral hearing loss prior to June 10, 1999, or for a 
rating in excess of 40 percent as of June 10, 1999, are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.85, 
4.87, Codes 6100 to 6110, effective prior to June 10, 1999; 
4.85, 4.86(b), Code 6100, effective as of June 10, 1999 
(2001).

2.  The criteria for a rating in excess of 10 percent for 
right ankle sprain are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71 Plate II, 4.71a, 
Code 5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation for Bilateral Hearing Loss

A.  Factual Background

The veteran had active service from July 1968 to May 1970 and 
from July 1974 to September 1977.

Service medical records show that the veteran had hearing 
impairment.

A June 1974 RO rating decision granted service connection for 
bilateral hearing loss.  A zero percent evaluation was 
assigned for this condition, effective from March 1973.  A 
March 1982 RO rating decision increased the evaluation for 
the bilateral hearing loss from zero to 10 percent, effective 
from June 1981.  

On the authorized audiological evaluation in August 1992, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
75
95
105
LEFT

20
85
90
105

Speech audiometry revealed speech recognition ability of 
72 percent in the right ear and of 76 percent in the left 
ear.

A November 1992 RO rating decision increased the evaluation 
for the bilateral hearing loss from 10 to 20 percent.  The 
20 percent rating was effective from March 1992.

In 1997, the veteran submitted claims for increased 
evaluations for bilateral hearing loss, PTSD, and the right 
ankle sprain.  The claim for an increased evaluation for PTSD 
is discussed in the remand section of this decision and the 
claim for an increased evaluation for the right ankle sprain 
is discussed in section II below.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions in the 1990's 
and 2000.  The more salient medical reports are discussed in 
the appropriate sections of this decision.  These records 
show that the veteran uses hearing aids.

On the authorized audiological evaluation in January 2000, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT

20
70
90
110
LEFT

20
80
85
100

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 96 percent in the left 
ear.

An August 2000 RO rating decision increased the evaluation 
for the bilateral hearing loss from 20 to 40 percent, 
effective from June 10, 1999.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claims for 
increased evaluations for bilateral hearing loss and the 
right ankle sprain.  

The veteran has been provided with VA medical examinations to 
determine the current severity of his bilateral hearing loss 
and right ankle sprain.  He and his representative have been 
provided with a supplemental statement of the case that 
discusses the pertinent evidence, and the laws and 
regulations related to the claims, that essentially notifies 
them of the evidence needed by the veteran to prevail on the 
claims.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  In 
correspondence received in August 2001, the veteran reported 
that the relevant evidence had been submitted and requested 
expedited appellate consideration of his claims.  Under the 
circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims for increased ratings for bilateral 
hearing loss and right ankle sprain.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 U.S.C.A. 
§ 1160(a); 38 C.F.R. §§ 4.85, 487, Code 6100 to 6110, 
effective prior to June 10, 1999.

The criteria for the evaluation of diseases of the ear and 
other sense organs were revised, effective June 10, 1999.  64 
Fed. Reg. 25202-25210 (May 11, 1999).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran should be 
applied.  Karnas, 1 Vet. App. 308.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. 
§§ 4.85, Code 6100, 4.86, effective June 10, 1999.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1,000 hertz, and 70 
decibels or more at 2,000 hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a),(b), effective as 
of June 10, 1999.

As noted above, the new regulatory criteria may not be used 
to assign a higher rating for the bilateral hearing loss 
prior to the effective date of the revisions.  Hence, the 
veteran's entitlement to a rating in excess of 20 percent for 
the bilateral hearing loss prior to June 10, 1999, must be 
established under the old criteria.

On VA audiological evaluation in August 1992 the veteran had 
pure tone thresholds of 20, 75, 95, and 105 decibels or an 
average of 74 decibels at 1,000, 2,000, 3,000, and 4,000 
hertz in the right ear with a 72 percent speech recognition 
ability.  These equate to auditory level VI under table VI, 
effective prior to June 10, 1999.  The pure tone thresholds 
in the left ear were 20, 85, 90, and 105 decibels or an 
average of 75 decibels at the same frequencies with a speech 
recognition ability of 76 percent.  These equate to auditory 
level V under table VI.  The auditory levels of VI for the 
right ear and V for the left ear support a 20 percent 
evaluation for bilateral hearing loss under table VII, 
effective prior to June 10, 1999.  

The findings in the audiological evaluation of January 2000 
(see below) support a zero percent evaluation for the 
bilateral hearing loss under the criteria effective prior to 
June 10, 1999.  There is no contemporary audiological report 
of the veteran's hearing other than the January 2000 report.  
Hence, the evidence does not support a rating in excess of 
20 percent for the bilateral hearing loss prior to June 10, 
1999.

On authorized audiological evaluation in January 2000 the 
veteran had pure tone thresholds of 20, 70, 90, and 110 
decibels or an average of 72.5 decibels at 1,000, 2,000, 
3,000, and 4,000 hertz in the right ear with a 92 percent 
speech recognition ability.  The pure tone thresholds in the 
left ear were 20, 80, 85, and 100 decibels or an average of 
71 decibels at the same frequencies with a 96 percent speech 
recognition ability.  These equate to auditory level VI in 
each ear under table VIA, effective as of June 10, 1999.  As 
the puretone threshold was 30 decibels or less at 1,000 
hertz, and 70 decibels or more at 2,000 hertz, the Board 
evaluated the veteran's bilateral hearing loss using table 
VIA, as did the RO, and elevated the applicable Roman 
numerals to the next higher Roman numerals as required by the 
provisions of 38 C.F.R. § 4.86(b) (2001).  The auditory 
levels of VI when elevated to auditory levels of VII as 
required under applicable regulations support a 40 percent 
evaluation for bilateral hearing loss under table VII, 
effective as of June 10, 1999.  The evidence does not contain 
audiological findings to support a rating in excess of 
40 percent for bilateral hearing under these criteria, or the 
criteria effective prior to June 10, 1999. 

VA authorized audiological evaluations are conducted by 
state-licensed audiologist and include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test, and are conducted without the use of hearing aids as 
required by the above noted legal criteria.  The Board 
recognizes that the veteran uses hearing aids, but the 
evaluations derived from the rating schedule are intended to 
make proper allowance for improvement by hearing aids.  

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for a rating in 
excess of 20 percent for bilateral hearing loss, effective 
prior to June 10, 1999, and a rating in excess of 40 percent 
for bilateral hearing loss, effective as of June 10, 1999.  
Therefore, the claim for a higher evaluation for bilateral 
hearing loss is denied.


II.  Increased Evaluation for Right Ankle Sprain

A.  Factual Background

Service medical records show that the veteran was seen for 
right ankle problems.

The March 1982 RO rating decision, in part, granted service 
connection for residuals of right ankle sprain.  A 
zero percent evaluation was assigned for this condition, 
effective from June 1981.

An April 1985 RO rating decision increased the evaluation for 
the right ankle sprain from zero to 10 percent, effective 
from February 1984.  The 10 percent rating has remained 
unchanged since then.

A May 1994 RO rating decision denied service connection for 
peripheral neuropathy of the lower extremities.

The VA and private medical reports of the veteran's treatment 
and evaluations in the early 1990's reveal that he has 
peripheral neuropathy of the lower extremities and X-ray 
findings demonstrate minimal degenerative changes of the 
right ankle.

The veteran underwent medical examination in January 2000 for 
VA purposes.  He complained of painful joints, swelling of 
the right ankle, and difficulty walking.  There was 
tenderness with minimal dorsiflexion of the right ankle and 
tenderness on plantar flexion of the right ankle at 30 
degrees.  The assessment was arthritis of the right ankle.  
He was recommended for X-rays of the right ankle.  X-rays of 
the right ankle in March 2000 demonstrated intact bony 
structures and normal ankle joint space widths and mortise 
alignment.  The soft tissues were normal in prominence 
symmetrically.  There was no chondrocalcinosis or effusion 
observed.


B.  Legal Analysis

As noted in section I above, disability evaluations are 
assigned by applying a schedule of ratings that represent, as 
far as can practicably be determined, the average impairment 
of earning capacity.  With regard to a disability that 
involves limitation of a joint, an evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 
4.45.

Moderate limitation of motion of an ankle warrants a 
10 percent evaluation.  A 20 percent rating requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Code 5271.

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent rating requires moderately severe 
residuals.  Severe residuals of foot injuries warrant a 
30 percent evaluation.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Code 5284.

The standard ranges of motion of the ankle are 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

The evidence indicates that the veteran has peripheral 
neuropathy of the right lower extremity that is a non-
service-connected disability.  The manifestations of this 
non-service-connected disability may not be considered in the 
evaluation of the right ankle sprain.  38 C.F.R. § 4.14 
(2001).

The evidence also indicates that the veteran has arthritis of 
the right ankle, but X-rays of the right ankle in March 2000 
showed no abnormalities.  At the VA authorized medical 
examination in January 2000, there were no significant 
abnormalities of right ankle sprain found.  While the veteran 
complained of right ankle pain and swelling, marked 
limitation of motion of the right ankle was not found.  There 
was tenderness with minimal dorsiflexion of the right ankle 
and tenderness on plantar flexion of the right ankle at 30 
degrees.  The assessment was arthritis of the right ankle.  
The evidence does not show the presence of marked limitation 
of motion or other symptoms attributable to the right ankle 
sprain that produce more than moderate functional impairment, 
the equivalent of moderate limitation of motion, to support 
the assignment of a 20 percent evaluation for the right ankle 
sprain under diagnostic code 5271 or 5284 with consideration 
of the provisions of 38 C.F.R. §§ 4.40 and 4.45 as required 
by the holding of the United States Court of Appeals for 
Veterans Claims (hereinafter, the Court) in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The preponderance of the evidence is against the claim for an 
increased evaluation for the right ankle strain, and the 
claim is denied.

Since the preponderance of the evidence is against the claims 
for an increased evaluation for bilateral hearing loss, 
evaluated as 20 percent disabling prior to June 10, 1999, and 
as 40 percent disabling as of that date, and an increased 
evaluation for the right ankle strain, the benefit of the 
doubt doctrine is not for application with regard to those 
claims.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

An increased evaluation for bilateral hearing loss, rated as 
20 percent disabling prior to June 10, 1999, and as 
40 percent disabling as of that date, is denied.

An increased evaluation for right ankle sprain is denied.


REMAND

As noted in section I, the VCAA redefined VA's duty to assist 
a veteran in the development of a claim.  The Board finds 
that there is additional VA duty to assist the veteran in the 
development of his claim for an increased evaluation for 
PTSD.

Private medical reports of the veteran's psychiatric 
evaluations in 1993 reveal that he was charged with the 
murder of his wife and attempted malicious wounding of a law 
enforcement officer.  Axis I diagnoses were psychotic 
disorder, not otherwise specified; and cocaine dependence.  A 
report dated in August 1993 reveals that various records of 
the veteran's behavior were reviewed by a forensic 
psychiatrist who opined that it was most likely that the 
veteran's behavior at the time of the murder of his wife was 
due to a combination of drugs.  A review of the record 
reveals that the veteran has not had a contemporary 
psychiatric examination to determine the psychiatric symptoms 
attributable to his PTSD.

A report of telephone contact between a representative of the 
RO and a representative of the VA medical facility in 
Mountain Home, Tennessee, in December 1999 reveals that the 
veteran is incarcerated in a prison in Virginia and that 
Virginia state officials do not want him to travel to 
Tennessee for VA medical examinations.  Another report of 
telephone contact in April 2000 between representatives of 
the RO and the VA Mountain Home medical facility reveals that 
various medical examinations had been completed, but not a 
psychiatric examination.  It was also noted that the prison 
psychiatrist had refused to examine the veteran and the 
psychiatrist from the VA Mountain Home medical facility would 
not go to the prison in Virginia to conduct the examination.  
It was noted that Virginia state officials would allow the 
veteran to undergo a psychiatric examination in Virginia.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for psychiatric problems since 
1997.  Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.

2.  The RO should attempt to arrange for 
a psychiatric examination to determine 
the severity of the veteran's PTSD.  If a 
VA psychiatrist or psychologist cannot be 
used, the possibility of a contract 
examination should be explored.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The examiner should assign a GAF score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth 
Edition (DSM IV).  The examiner should 
list all psychiatric disabilities found 
and identify the symptoms specifically 
attributable to PTSD.  In order to assist 
the examiner in providing the requested 
information, the claims folders must be 
made available to the examiner and 
reviewed in connection with the 
examination.  In the event an examination 
cannot be performed, the circumstances 
should be recorded in detail and 
associated with the record.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the VCAA and the regulatory 
revisions in 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)) are completed.

4.  After the above development, the RO 
should review the claim for an increased 
evaluation for PTSD.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to the veteran and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

 



